United States Court of Appeals
              for the district of columbia circuit
                                


No. 97-1114                                  September Term, 1997

Ghaith R. Pharaon
               Petitioner
               
               v.

Board of Governors of 
   the Federal Reserve System,
               Respondent
               

     Before: Ginsburg, Henderson, and Tatel, Circuit Judges.

                            O R D E R

     It is Ordered, by the Court, that the opinion filed February 10, 1998 is amended, as
follows:

     At page 13, lines 8-13

          Delete:  "Thirty-seven million dollars reflects the approximate amount the Board
     found BCCI invested in Independence, as well as approximating the magnitude of the
     gains sought and the potential harm posed by Pharaon's facilitation of BCCI's secret
     takeover of a bank worth several hundred million dollars."

     At page 15, lines 21-24  

          Delete:  "Indeed, BCCI's unrecoverable investment in the now-defunct
     Independence represents adequate 'financial loss or other damage' for purposes of the
     prohibition order." 

                                        PER CURIAM
FOR THE COURT:
Mark J. Langer, Clerk

Filed on April 17, 1998